IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                   September 2022 Term                        FILED
                                                      November 3, 2022
                        No. 20-0537                        released at 3:00 p.m.
                                                       EDYTHE NASH GAISER, CLERK
                                                       SUPREME COURT OF APPEALS
                                                            OF WEST VIRGINIA

                 CHARLES G. DELBERT,

                 Claimant Below/Petitioner,

                             v.

          MURRAY AMERICAN ENERGY, INC.,

               Respondent Below/Respondent.


   Appeal from the Workers’ Compensation Board of Review
                     Case No. 2055031

              REVERSED AND REMANDED


                           AND


                        No. 21-0944


          MURRAY AMERICAN ENERGY, INC.,

                Respondent Below/Petitioner,

                             v.

                 CHARLES G. DELBERT,

                Claimant Below/Respondent.
             Appeal from the Workers’ Compensation Board of Review
                               Case No. 2056410

                                 AFFIRMED


                         Submitted: September 13, 2022
                           Filed: November 3, 2022


M. Jane Glauser, Esq.                     Aimee M. Stern, Esq.
Schrader, Companion, Duff & Law, PLLC     Dinsmore & Shohl, LLP
Wheeling, West Virginia                   Wheeling, West Virginia
Counsel for Charles G. Delbert            Counsel for Murray American Energy,
                                          Inc.



JUSTICE WOOTON delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT

              1.       “A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).



              2.      A petition to reopen a permanent disability claim may not be denied

on the basis that another active, permanent disability claim is pending. Should the statutory

criteria for reopening be met, the reopened claim must be consolidated with the existing

permanent disability claim as mandated by West Virginia Code § 23-4-16(e) (2005).



              3.      “When reviewing a decision of the West Virginia Workers’

Compensation Board of Review (‘the Board’), this Court will give deference to the Board’s

findings of fact and will review de novo its legal conclusions. The decision of the Board

may be reversed or modified only if it (1) is in clear violation of a constitutional or statutory

provision; (2) is clearly the result of erroneous conclusions of law; or (3) is based upon

material findings of fact that are clearly wrong.” Syl. Pt. 1, Moran v. Rosciti Constr. Co.,

LLC, 240 W. Va. 692, 815 S.E.2d 503 (2018).




                                                i
WOOTON, Justice:


               In these consolidated appeals, claimant Charles G. Delbert (“Mr. Delbert”)

appeals the denial of his petition to reopen his occupational pneumoconiosis permanent

partial disability claim for further evaluation. Upon seeking reopening of his permanent

partial disability claim for the purpose of obtaining additional medical treatment, the

tribunals below determined that West Virginia Code § 23-4-16(e) (2005) barred him from

maintaining an active permanent partial disability claim alongside his pending permanent

total disability claim and therefore denied his reopening petition. Subsequent to the denial

of his reopening petition, Mr. Delbert’s permanent total disability claim was resolved in

his favor; his employer, Murray American Energy, Inc., (“Murray American”), 1 now

appeals that award of permanent total disability, asserting that he does not meet the

statutory criteria.



               Upon careful review of the briefs of the parties, the appendix record, the

arguments of the parties, and the applicable legal authority, we conclude that West Virginia

Code § 23-4-16(e) does not preclude reopening of a permanent disability claim because

another permanent disability claim is pending. Rather, if such claim qualifies for reopening




       1
         For reasons that are not readily apparent from the record, the parties appear to have
substituted “Marshall County Coal Resources, Inc.” for the employer identified below,
“Murray American Energy, Inc.” Because the orders from which the parties appeal identify
the employer as Murray American Energy, Inc., we will utilize that designation in these
consolidated appeals.
                                              1
under the statutory criteria, section 23-4-16(e) mandates that the claims be consolidated.

We therefore reverse and remand for further proceedings as to Mr. Delbert’s reopening

petition. We further conclude that Murray American has failed to demonstrate that the

lower tribunals’ determination that Mr. Delbert is permanently and totally disabled was

clearly wrong, and therefore affirm the Board of Review’s award of permanent total

disability.


                     I. FACTS AND PROCEDURAL HISTORY

              Mr. Delbert, now sixty-six years old and a former coal miner, has multiple

occupational injuries resulting in a variety of permanent partial disability (“PPD”) awards,

including but not limited to an award for occupational pneumoconiosis (“OP”). 2

Specifically at issue in the instant appeals are Mr. Delbert’s attempt to reopen his OP PPD

claim for further evaluation and his claim for permanent total disability (“PTD”)

culminating from his various impairments.



              On July 31, 2014, Mr. Delbert was granted a 10% PPD award for OP; he

initially protested that award but later withdrew it. Shortly after that award, on August 13,

2014, Mr. Delbert applied for PTD based on the cumulative effect of his various

impairments, including the new OP award. Mr. Delbert’s claim for PTD has been in

various stages of litigation since that time, up to and including the instant appeal, and



       2
        Mr. Delbert has PPD awards for injuries to his arm, finger, cervical, thoracic, and
lumbar spines, occupational pneumoconiosis, and depression, all of which total 59%.
                                          2
therefore remained active and pending before various tribunals at all times pertinent

hereto. 3



              Approximately two years later, while his PTD claim was still being litigated,

Mr. Delbert filed a petition to reopen his OP claim and made a request for oxygen

treatment. He contended that more recent medical evaluations showed a worsening of his

OP and that oxygen treatment was necessary as per a certificate of medical necessity

submitted in support of his request. The claims administrator denied his request for oxygen

therapy, finding that Mr. Delbert’s 10% PPD impairment rating did not meet the required

15% impairment to qualify for durable medical equipment needed for oxygen therapy; it

further found that his PO2 level was insufficient under American Thoracic Society


       3
         The extensive litigation history of Mr. Delbert’s PTD claim is not relevant to the
issues presently before the Court and therefore will not be detailed at length. Suffice it to
say, however, that the issue of whether Mr. Delbert’s cumulative impairments were
sufficient to meet the whole body impairment “threshold” for PTD was the subject of
multiple denials and protests of his PTD claim at various levels. See W. Va. Code § 23-4-
6(n)(1) (2005) (“Upon filing an application, the claim will be reevaluated by the examining
board or other reviewing body . . . to determine if the claimant has suffered a whole body
medical impairment of fifty percent or more resulting from either a single occupational
injury or occupational disease or a combination of occupational injuries and occupational
diseases[.]”).

        Ultimately, however, this Court affirmed the BOR’s conclusion that Mr. Delbert
did indeed meet the whole person impairment threshold sufficient for referral of his claim
to the PTD Review Board (“Review Board”). See Murray Am. Energy, Inc. v. Delbert,
No. 19-0040, 2020 WL 865049 (W. Va. Feb. 21, 2020) (memorandum decision). The
Review Board issued findings and recommendations on the lone remaining statutory
requirement: whether Mr. Delbert is capable of engaging in substantial gainful activity.
See discussion infra regarding W. Va. Code § 23-4-6(n)(2). This statutory requirement
remains the lone issue presently in contention as pertains to his PTD claim and is the issue
encompassed in Murray American’s appeal, as discussed more fully infra.
                                             3
Guidelines for oxygen therapy. 4 In a separate order, the claims administrator denied the

reopening request because Mr. Delbert’s PTD claim was still pending; at this time, the

appeal of his PTD denial was pending before the Board of Review (“BOR”). The claims

administrator took the position that Mr. Delbert could not have both a PPD and PTD claim

pending simultaneously, relying on West Virginia Code § 23-4-16(e) which provides: “A

claimant may have only one active request for a permanent disability award pending in a

claim at any one time. Any new request that is made while another is pending shall be

consolidated into the former request.”



              The Office of Judges (“OOJ”) affirmed the denial of oxygen therapy 5 as well

as the denial of the reopening petition due to the pendency of the PTD claim and the

statutory bar to maintaining more than one active permanent disability claim

simultaneously. The BOR similarly affirmed, acknowledging the OOJ’s reliance on West

Virginia Code § 23-4-16(e), but further agreeing that “the evidence does not establish that

the claimant is entitled to a reopening of the claim[.]” Mr. Delbert did not appeal this

decision.




       4
        West Virginia Code of Regulations § 85-20-52 requires an impairment of 15% or
more for the use of durable medical equipment “including oxygen delivery systems,” and
provides that oxygen therapy “requires prior authorization and will only then be authorized
when in compliance with the guidelines of the American Thoracic Society.”
       5
         The OOJ found that a recent evaluation submitted by Mr. Delbert indicated his
impairment remained at 10% and that the physician recommending oxygen therapy did not
offer a contrary opinion as to Mr. Delbert’s percentage of impairment.
                                             4
             While his PTD claim continued to be litigated, on July 22, 2019, Mr. Delbert

filed a second petition for reopening of his OP claim. Mr. Delbert again asserted that,

based on more recent radiological studies, his OP had worsened. He sought reopening for

further evaluation of his OP impairment rating in order to obtain additional treatment,

noting that “the impairment ratings for OP trigger treatment[.]” The claims administrator

once again denied the reopening petition on the basis of West Virginia Code § 23-4-16(e),

citing the continued pendency of Mr. Delbert’s PTD claim which had been referred to the

Review Board.



             The OOJ similarly affirmed the denial of this second reopening petition,

noting the pendency of several aspects of Mr. Delbert’s PTD claim before various tribunals

and reiterating that West Virginia Code § 23-4-16(e) provides that a claimant “can only

have one permanent disability award in litigation at a time[.]” The OOJ further cited a

memorandum decision issued by this Court as supporting its conclusion that “multiple

requests for permanent impairment” cannot be “pending” simultaneously. See Pintarich

v. W. Va. Off. of Ins. Comm’r, No. 15-0081, 2015 WL 7304511 (W. Va. Nov. 19, 2015)

(memorandum decision). The BOR likewise affirmed the OOJ’s denial of the second

reopening petition on the basis of West Virginia Code § 23-4-16(e), which order Mr.

Delbert now appeals.



             While Mr. Delbert was litigating the denial of his second PPD reopening

petition, his PTD claim was also denied—for a third and final time—based upon the
                                        5
Review Board’s recommendation and findings that Mr. Delbert retained residual

vocational potential. The Review Board determined that Mr. Delbert was suitable for brief

training which would allow him to perform clerk-type, sedentary jobs. However, the OOJ

reversed the claims administrator’s denial and awarded Mr. Delbert PTD, which award was

affirmed by the BOR. The OOJ, as affirmed by the BOR, found that Mr. Delbert was

totally disabled citing certain experts’ reports which they found compelling and consistent

with Mr. Delbert’s residual physical and cognitive limitations. Murray American now

appeals that award contending that the OOJ and BOR erred by crediting those reports over

the report of a competing expert, who it claims issued a more comprehensive and reliable

analysis of Mr. Delbert’s residual vocational potential.



                             II. STANDARD OF REVIEW

              Our standard of review for these consolidated appeals is statutory and

governs the deference afforded to the orders on appeal. W. Va. Code § 23-5-15(d) and (e)

(2021) provide, in part:

                     (d) If the decision of the board represents an affirmation
              of a prior ruling by both the commission and the Office of
              Judges that was entered on the same issue in the same claim,
              the decision of the board may be reversed or modified by the
              Supreme Court of Appeals only if the decision is in clear
              violation of constitutional or statutory provision, is clearly the
              result of erroneous conclusions of law, or is based upon the
              board’s material misstatement or mischaracterization of
              particular components of the evidentiary record. The court may
              not conduct a de novo reweighing of the evidentiary record. . .
              .


                                              6
                     (e) If the decision of the board effectively represents a
              reversal of a prior ruling of either the commission or the Office
              of Judges that was entered on the same issue in the same claim,
              the decision of the board may be reversed or modified by the
              Supreme Court of Appeals only if the decision is in clear
              violation of constitutional or statutory provisions, is clearly the
              result of erroneous conclusions of law, or is so clearly wrong
              based upon the evidentiary record that even when all inferences
              are resolved in favor of the board’s findings, reasoning, and
              conclusions, there is insufficient support to sustain the
              decision. The court may not conduct a de novo reweighing of
              the evidentiary record.

Moreover, “this Court applies a de novo standard of review to questions of law arising in

the context of decisions issued by the Board of Review.” Moore v. ICG Tygart Valley,

LLC, No. 20-0028, ___ W. Va. ___, ___ S.E.2d ___, 2022 WL 1262269, at *4 (W. Va.

Apr. 28, 2022). With the respective standards of review for each appeal in mind, we

proceed to the issues presented.



                                    III. DISCUSSION

              Mr. Delbert’s appeal presents a purely legal issue: whether West Virginia

Code § 23-4-16(e) requires denial of a petition to reopen a PPD claim for further evaluation

when a PTD claim is already pending. Murray American’s appeal asks us to consider

whether the OOJ and BOR erred in finding that Mr. Delbert meets the statutory criteria for

an award of PTD. We will address each in turn.




                                              7
NO. 20-0537: MR. DELBERT’S PERMANENT PARTIAL DISABILITY REOPENING APPEAL

              Mr. Delbert argues that the tribunals’ application of West Virginia Code §

23-4-16(e) violates the plain language of the statute and undermines the entire purpose

behind our workers’ compensation system: to ensure that workers obtain necessary

medical treatment and compensation for compensable injuries. He contends that to deny

him a reopening for purposes of reevaluating his OP impairment rating potentially denies

him access to certain presumptive medical treatment for which he may now qualify if his

OP impairment has increased.        Mr. Delbert highlights the legislatively recognized

progressive nature of OP and that the availability of certain treatment for OP is correlative

to one’s impairment rating. Accordingly, Mr. Delbert maintains that West Virginia Code

§ 23-4-16(e) does not mandate outright rejection of his PPD reopening petition simply

because a PTD claim is pending, but rather expressly directs that the two claims be

consolidated. Murray American offers little resistance, summarily arguing that West

Virginia Code § 23-4-16(e) prohibits two permanent disability claims from coexisting.

However, Murray American fails to address the consolidation language contained in the

statute.



              As indicated above, West Virginia Code § 23-4-16(e) provides: “A claimant

may have only one active request for a permanent disability award pending in a claim at

any one time. Any new request that is made while another is pending shall be consolidated

into the former request.” Notably, the statute makes no distinction between permanent

partial and permanent total disability claims, rather it bars generally multiple, pending
                                            8
“request[s] for a permanent disability award[.]” Id. (emphasis added). And while we

agree that the statute quite plainly precludes the pendency of multiple, active permanent

disability requests, it expressly identifies the authorized remedy to prevent that occurrence:

consolidation of the requests. Nowhere does the language of the statute contemplate or

authorize outright refusal of a new “permanent disability” request merely because another

request is pending.



              In this regard, the OOJ conceded that “consolidation of dual protests is cited

in the statute,” but disregarded this directive, reasoning that

              the protest regarding the PTD denial cannot logistically be
              consolidated with the request for additional occupational
              pneumoconiosis permanent partial disability. Doing so will
              create an absurd result which could cause an endless cycle of
              remanding a finding of additional PPD to the Claim
              Administrator to review in the context of the PTD. Until the
              final ruling is issued regarding his PTD the claimant cannot
              prosecute requests for further permanent partial disability.

However, regardless of the practical implications alluded to by the OOJ with respect to

consolidation of multiple permanent disability claims, that is expressly what the statute

directs it to do. It is therefore of no consequence to the analysis that the OOJ perceives an

“absurdity” or “logistical” problem with consolidation; a statute without ambiguity must

simply be applied. See Syl. Pt. 1, Dunlap v. State Comp. Dir., 149 W. Va. 266, 140 S.E.2d

448 (1965) (“Where the language of a statute is plain and unambiguous, there is no basis

for application of rules of statutory construction; but courts must apply the statute

according to the legislative intent plainly expressed therein.”).

                                              9
              Further, the OOJ and BOR’s reliance on this Court’s decision in Pintarich is

misplaced. Not only does Pintarich not support outright rejection of Mr. Delbert’s

reopening petition, it expressly directs that the consolidation language in the statute be

given force and effect. In Pintarich, the claimant filed a request for PTD in 1991, which

was denied by the claims administrator and affirmed by the OOJ; the claimant appealed to

the BOR. 2015 WL 7304511, at *1. While that appeal was pending before the BOR, the

claimant filed another PTD request in 1998. Id. Upon reversing the claims administrator’s

rejection of the second PTD request, the OOJ concluded that West Virginia Code § 23-4-

16(e) only prevents two applications from pending before the claims administrator, but

“does not bar against a new application being filed while a prior is pending in litigation.”

Id. The BOR disagreed, finding the second request barred by operation of the statute, and

that the evidence presented in the second request had already been considered and rejected

in the first PTD request. Id. at *4.



              This Court agreed with the “reasoning and conclusions” of the BOR and

found that “[t]he statute prevents two applications for permanent total disability benefits

from being considered at the same time.” Id. at *5. More importantly, however, the Court

likewise agreed with the conclusion of the BOR that “the current litigation should not have

ensued because the 1998 permanent total disability application should have been




                                            10
consolidated into the 1991 application.” Id. at *4 (emphasis added). 6 Like the duplicative

“permanent disability” requests in Pintarich, West Virginia Code § 23-4-16(e) requires

consolidation of Mr. Delbert’s dual “permanent disability” claims should reopening be

warranted.



              Alternatively, Murray American urges that even if West Virginia Code § 23-

4-16(e) does not prohibit reopening of Mr. Delbert’s PPD claim, the petition was properly

denied because he failed to make the required showing of a “progression or aggravation”7

of his OP in the evidence submitted in support of his petition. We readily dispense with

this argument. Whether Mr. Delbert’s evidence was sufficient to meet the statutory criteria

for reopening was neither addressed in, nor the basis of, the denial of the reopening petition

on appeal at any level below. Although the strength of his evidence was discussed in the

OOJ’s order affirming the claims administrator’s denial of his first petition for reopening

relative to his associated request for oxygen treatment, it did not form the basis of the denial




       6
         Contrary to the OOJ’s order, Pintarich does not purport to address the specific
scenario presented by Mr. Delbert’s dual PTD and PPD claims. Unlike Mr. Delbert’s
request to reopen a PPD claim while his PTD request was being considered, the claimant
in Pintarich filed two PTD claims, i.e. duplicative claims. Therefore, although the Court
agreed that the claims should have been consolidated, the BOR’s rejection of the second
PTD request was upheld primarily on the grounds of res judicata. Id. at *5.
       7
         West Virginia Code §§ 23-5-2 (2005) and -3 (2021) provide for “further
adjustment” of a claim where the claimant’s application “disclose[s] a progression or
aggravation in the claimant’s condition, or some other fact or facts which were not
previously considered in its former findings and which would entitle the claimant to greater
benefits than the claimant has already received[.]”
                                             11
of the reopening petition at issue and is therefore beyond our commentary or review. 8 The

instant reopening petition was denied exclusively because of the tribunals’ position that

Mr. Delbert’s PPD claim could not be reopened while his PTD claim was pending as per

West Virginia Code § 23-4-16(e).



              We therefore find that our analysis of this statute is dispositively guided by

the well-established principle that “[a] statutory provision which is clear and unambiguous

and plainly expresses the legislative intent will not be interpreted by the courts but will be

given full force and effect.” Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488

(1951). Finding the statutory language at issue to be unambiguous, we hold that a petition

to reopen a permanent disability claim may not be denied on the basis that another active,

permanent disability claim is pending. Should the statutory criteria for reopening be met,

the reopened claim must be consolidated with the existing permanent disability claim as

mandated by West Virginia Code § 23-4-16(e).



              Thus, we conclude that the denial of Mr. Delbert’s reopening petition was

clearly the result of an erroneous conclusion of law and reverse the BOR’s June 25, 2020,




       8
         As previously indicated, Murray American represents that failure to meet the
criteria for reopening was the basis upon which Mr. Delbert’s third and most recent
reopening petition was denied. See infra n.9. Regardless, whether Mr. Delbert has
demonstrated a sufficient progression of his OP to warrant reopening is simply not before
the Court in this appeal.
                                            12
order denying Mr. Delbert’s PPD reopening petition on the basis of West Virginia Code §

23-4-16(e). 9 We remand to the BOR for further proceedings, as appropriate. 10




       9
        The parties’ focus on this narrow issue of law shifted during oral argument due to
developments which occurred subsequent to Mr. Delbert’s appeal. Since the filing of Mr.
Delbert’s appeal, he has not only received an award of PTD, but has apparently filed a third
reopening petition, which was recently denied on the merits per Murray American’s
counsel. While the fact of Mr. Delbert’s subsequent PTD award is properly before the
Court by way of Murray American’s consolidated appeal of that award, the record is devoid
of evidence regarding Mr. Delbert’s most recent reopening petition.

       Regardless, Murray American appeared to suggest that the legal issue presented
relative to West Virginia Code § 23-4-16(e) has been mooted by either or both of these
developments. Mr. Delbert counters that his award of PTD does not obviate his need for
reopening of his OP claim inasmuch as his impairment rating is tied to his ability to seek
largely unrestricted medical treatment. To Murray American’s point, however, Mr.
Delbert’s counsel likewise focused much of her argument on her speculative concern that
even if the Court were to find that reopening was improperly denied on the basis of section
23-4-16(e), Mr. Delbert’s reopening petition is now threatened by application of this
portion of West Virginia Code § 23-4-6(d) (2005): “Under no circumstances may the
commission, successor to the commission, other private carrier or self-insured employer,
whichever is applicable, grant an additional permanent disability award to a claimant
receiving a permanent total disability award[.]” Mr. Delbert’s counsel urged the Court to
address the propriety of denying reopening of an OP claim where a PTD award has been
made, arguing that OP is a well-established progressive disease necessitating monitoring
and reevaluation to ensure claimants receive statutorily guaranteed medical treatment.

        With regard to Murray American’s suggestion of mootness, we find that neither of
these developments moot the issue presented. First, Mr. Delbert’s most recent reopening
denial is not a matter appearing in our record, and therefore the Court declines to speculate
on its effect, if any, on the issue squarely before the Court. In contrast, however, the effect
of Mr. Delbert’s PTD award on remand of the instant, or any subsequent, petition for
reopening is an issue which is not yet ripe. “‘As compared to mootness, which asks
whether there is anything left for the court to do, ripeness asks whether there yet is any
need for the court to act.’” State Farm Mut. Auto. Ins. Co. v. Schatken, 230 W. Va. 201,
210 n.6, 737 S.E.2d 229, 238 n.6 (2012) (quoting 13B Fed. Prac. & Proc. Juris. § 3532.1
(3d ed.)). The reopening petition at issue was denied solely because of the pendency of
Mr. Delbert’s PTD claim with reliance on section 23-4-16(e); none of the tribunals below,
(continued . . .)
                                               13
NO. 21-0944: MURRAY AMERICAN’S PERMANENT TOTAL DISABILITY APPEAL

              Turning now to Murray American’s appeal, as previously stated, while Mr.

Delbert’s OP PPD reopening appeal was pending, he was granted PTD as a result of his

cumulative disabilities. The Review Board initially found that Mr. Delbert was not

permanently and totally disabled, crediting the report of Erin Saniga, a vocational

rehabilitation expert, who identified multiple entry-level, sedentary jobs within a seventy-

five-mile radius that she believed Mr. Delbert could perform after brief on-the-job or

vocational training. The Review Board underscored Mr. Delbert’s ability to acquire the

skills needed to perform these jobs by highlighting the fact that he was a high school

graduate with one year of college, paralegal and foreman certificates, and a superior IQ.



              However, the OOJ reversed, finding that Mr. Delbert had not worked since

2009, had been granted Social Security Disability, and that two physicians have found him

permanently and totally disabled.      The OOJ credited the countervailing reports of

vocational rehabilitation experts Michelle Moore and Catherine Phyllis-Harvey, whose



to our knowledge, have yet ruled upon whether Mr. Delbert’s OP reopening petition is
affected by his PTD award. We leave to the judgment of the lower tribunals, in the first
instance, the impact of Mr. Delbert’s PTD award and/or any subsequent developments on
his reopening petition.
       10
          Since the filing of these consolidated appeals, the OOJ and BOR as existed at the
time of the underlying decisions have been reorganized. Effective October 1, 2022, the
OOJ has been terminated and, as of July 1, 2022, the BOR has been reconstituted and
authorized to assume the duties of the OOJ including but not limited to the authority to
remand matters to the Insurance Commissioner, private carrier, or self-insured employer
for further development if appropriate. See W. Va. Code §§ 23-5-8a and -9a(f) (2022).
                                              14
reports collectively sought to discredit Ms. Saniga’s opinion that Mr. Delbert could

perform the jobs she identified. The OOJ found Ms. Moore and Ms. Phyllis-Harvey’s

opinions more compelling in light of the entire record and agreed with their conclusions

that, as to the potential jobs identified, Ms. Saniga failed to consider 1) Mr. Delbert’s

limited strength and cervical issues that inhibit his ability to engage in heavy computer

usage and frequent to constant reaching; and 2) his documented cognitive/executive

function and temperament limitations, which make him ill-suited to such jobs. The BOR

agreed and affirmed the award of PTD.



              Murray American argues that the OOJ and BOR “erred in finding [Ms.

Moore and] Ms. Phyllis-Harvey’s report[s] to be the most reliable evidence of Mr.

Delbert’s vocational potential” because they did not interview him, conduct a transferrable

skills analysis, or perform a labor market survey, as Ms. Saniga did. It argues further that

the OOJ and BOR’s analysis improperly focused on the work previously performed by Mr.

Delbert, rather than his capacity for work utilizing “skills or abilities which can be

acquired”:

                     For all awards made on or after the effective date of the
              amendment and reenactment of this section during the year two
              thousand three, disability which renders the injured employee
              unable to engage in substantial gainful activity requiring skills
              or abilities which can be acquired or which are comparable to
              those of any gainful activity in which he or she has previously
              engaged with some regularity and over a substantial period of
              time shall be considered in determining the issue of total
              disability. . . . Geographic availability of gainful employment
              within a driving distance of seventy-five miles from the
              residence of the employee or within the distance from the
                                             15
              residence of the employee to his or her preinjury employment,
              whichever is greater, will be a factor in determining permanent
              total disability.

W. Va. Code § 23-4-6(n)(2) (emphasis added). Mr. Delbert counters that Murray American

merely seeks to have this Court re-weigh the fact-finding performed by the lower tribunals.

We agree.



              As indicated above, this Court may reverse the BOR’s decision only if the

decision is “so clearly wrong based upon the evidentiary record that even when all

inferences are resolved in favor of the board’s findings, reasoning, and conclusions, there

is insufficient support to sustain the decision.” Id. § 23-5-15(e). Critically, however, “[t]he

court may not conduct a de novo reweighing of the evidentiary record.” Id. This Court

has similarly held that

                     [w]hen reviewing a decision of the West Virginia
              Workers’ Compensation Board of Review (“the Board”), this
              Court will give deference to the Board’s findings of fact and
              will review de novo its legal conclusions. The decision of the
              Board may be reversed or modified only if it (1) is in clear
              violation of a constitutional or statutory provision; (2) is clearly
              the result of erroneous conclusions of law; or (3) is based upon
              material findings of fact that are clearly wrong.

Syl. Pt. 1, Moran v. Rosciti Constr. Co., LLC, 240 W. Va. 692, 815 S.E.2d 503 (2018).



              Here, the OOJ and BOR simply found the opinions of Ms. Moore and Ms.

Phyllis-Harvey more persuasive than Ms. Saniga’s and their opinions better reflective of

the evidentiary record. West Virginia Code § 23-4-1g (2003) requires the fact-finder to


                                              16
weigh the competing evidence including “an assessment of the relevance, credibility,

materiality and reliability that the evidence possesses in the context of the issue presented.”

Tellingly, Murray American cites to no “clearly wrong” finding of fact in the OOJ or

BOR’s orders, instead arguing that the BOR was “clearly wrong in not finding Ms. Saniga’s

reports to be the most credible evidence of Mr. Delbert’s vocational potential[.]” (emphasis

added). This Court is statutorily required to “give deference to the board’s findings,

reasoning, and conclusions,” which includes its credibility determinations. Id. § 23-5-

15(c).



              Moreover, the OOJ did not summarily disregard Ms. Saniga’s opinion.

Rather, the orders below thoroughly discuss, consider, and ultimately reject Ms. Saniga’s

opinion that Mr. Delbert could learn skills to allow him to work in the identified jobs. The

OOJ’s order, as adopted by the BOR, concludes that the record evidence does not support

Ms. Saniga’s opinion that Mr. Delbert can work in clerk-type positions because of 1) his

limited strength and cervical issues, for which he had undergone surgery and received a

25% PPD award; 2) burning and numbness in his arms and legs; 3) his inability to sit for

greater than fifteen to twenty minutes; and 4) his cognitive/executive function issues. This

weighing of the competing evidence, as well as the reasoned processes of the various

experts and their attendant credibility, lies within the lower tribunals’ exclusive province

and this Court is statutorily prohibited from re-weighing it. Accordingly, we affirm the

BOR’s October 22, 2021, order awarding Mr. Delbert PTD.


                                              17
                                 IV. CONCLUSION

             For the reasons stated above, in Appeal No. 20-0537, we reverse the June 25,

2020, order of the BOR and remand for further proceedings. In Appeal No. 21-0944, we

affirm the October 22, 2021, order of the BOR.




                                        No. 20-0537: Reversed and Remanded.

                                        No. 21-0944: Affirmed.




                                          18